Citation Nr: 1046952	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2007, a statement of the 
case was issued in April 2008, and a substantive appeal was 
received in April 2008.  This matter was previously remanded by 
the Board in March 2010.

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of this 
proceeding is associated with the claims file.

The Board notes that the Veteran was granted a temporary total 
rating for his PTSD in a March 2008 rating decision, under 38 
C.F.R. § 4.29.  Therefore, since the Veteran was granted the full 
benefit he sought for the period from April 17, 2007 through June 
30, 2007, this period of time is not on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

In March 2010, the Board referred the TDIU issue to the Agency of 
Original Jurisdiction (AOJ).  In light of this subsequent 
decision, and since the record is unclear as to whether any 
action has been taken with regard to the TDIU issue, the Board 
finds that a remand is appropriate in order to ensure formal 
adjudication of the TDIU issue.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  Accordingly, for purposes of clarity, 
this issue is listed on the first page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD results in a disability 
picture which more nearly approximates occupational and social 
impairment, with deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals; frequent panic or 
depression; difficulty in adapting to stressful circumstances 
(including work or work like setting); and inability to establish 
and maintain effective relationships.  The Veteran's service-
connected PTSD is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 70 percent 
(but no higher) for the Veteran's service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2007.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the December 2008 correspondence in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.  The Veteran's claim was thereafter 
readjudicated in February 2009 and September 2010 via 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's VA 
treatment records and service treatment and personnel records are 
on file.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in May 2007 and January 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient detail so that the Board's 
evaluation is a fully informed one.  The Board notes that the 
December 2010 Post-Remand Brief argues that the appeal is not 
ready for review due to an outdated VA examination.  
Specifically, the Veteran's representative contends that the last 
VA examination was administered in May 2007, that the Veteran's 
disability has since increased in severity, and that it is, 
therefore, inadequate for rating purposes per 38 C.F.R. § 3.326.  
However, the Board notes that the Veteran was last afforded a VA 
PTSD examination in January 2009, not May 2007.  In addition, the 
Board notes that the most recent VA treatment records are from 
July 2010.  Thus, the Board finds that the current medical 
evidence of record is sufficient, and further examination is not 
necessary.

The Board finds there was substantial compliance with its March 
2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination 'more than 
substantially complied with the Board's remand order').  In this 
regard, additional VA treatment records since November 2007 have 
been obtained and associated with the claims file.  Therefore, 
the Board will proceed to review and decide the claim based on 
the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to an 
increased rating for PTSD and the Veteran is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations

Briefly, the Veteran contends that the severity of his service-
connected PTSD warrants a higher disability rating.  This 
disability is currently rated as 50 percent disabling.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this regulatory provision: a 50 percent disability rating 
is warranted if the Veteran experiences occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According 
to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Historically, service connection was granted for 
schizophrenic reaction, paranoid type, in an August 1972 rating 
decision and assigned a 30 percent disability rating, effective 
June 9, 1972.  A November 1976 rating decision assigned a 10 
percent disability rating, effective July 1, 1976.  Then, a June 
2004 rating decision assigned a 50 percent disability rating, 
effective March 29, 2002, and recharacterized the service-
connected disability as PTSD.  Subsequently, a March 2008 rating 
decision granted a temporary total rating for the period from 
April 17, 2007 through June 30, 2007, and continued the previous 
50 percent rating from July 1, 2007.

VA treatment records reflect the Veteran's ongoing complaints of 
and treatment for his PTSD.  A May 2006 mental health VA 
outpatient note states that the Veteran was seen for his chronic 
PTSD with panic attacks and needed assistance with a referral for 
a 2 month residential PTSD treatment program.  It was noted that 
the Veteran appeared appropriate for referral to the residential 
treatment program.

A November 2006 mental health VA outpatient note states that the 
Veteran was stressed because his in-laws were visiting for an 
extended period of time.  The Veteran denied having suicide 
ideation, but reported having more problems with his temper and 
was becoming more isolative.  The Veteran was assessed with being 
stressed.  In March 2007, the Veteran was assessed as being 
stressed but stable, and in need of in-patient stay.

The Veteran was a participant in the PTSD Residential Rehab 
Program from April 2007 to June 2007.  In April 2007, the Veteran 
stated, with regard to his chief complaint, "I feel like I was 
losing control . . . I was slipping away."  The Veteran reported 
that his symptoms had worsened since the 2006-2007 holiday 
season.  The Veteran reported that, at that time, he did not 
think that he would hurt anyone physically, but that he was 
afraid that could harm people verbally.  Therefore, he spent 30 
days alone in a hotel over the holiday because he could not stand 
to be around his family.  He reported that he last worked in 
February 2007, that he had to stop working because he had no 
concentration or patience, and that he had no interest in 
returning to work.  The Veteran reported re-experiencing symptoms 
including distressing dreams, cues causing psychological 
distress, and cues causing physiological reactivity.  He reported 
avoidance/numbing symptoms including avoiding conversations, 
thoughts, feelings, people, places, and activities, as well as 
anhedonia and detachment from others.  He reported hypervigilance 
symptoms including difficulty sleeping, irritability or anger 
outbursts, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  Examination of the Veteran 
revealed that he was neatly dressed; his cooperation was good; 
his psychomotor was within normal limits; his eye contact was 
within normal limits; his speech was normal; his affect was 
guarded, calm, and mildly anxious; his thought process was linear 
and logical; his insight was fair; and his judgment was limited.  
The Veteran stated that his mood was "much better today because 
I don't know anybody.  But up until today it's been pins and 
needles."  The Veteran denied suicidal ideation, homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
The Veteran was diagnosed with PTSD and assigned a GAF score of 
41-50.

In May 2007, the Veteran underwent a PTSD interdisciplinary 
assessment.  At this time, the Veteran rated his overall quality 
of life as neither poor nor good.  The Veteran reported always 
experiencing negative feelings, such as blue mood, despair, 
anxiety, or depression.  The Veteran denied having any close 
friends.  He reported being bothered by his family problems, and 
reported that he had serious conflicts with his family for 30 
days out of 30 days prior to his current treatment.  The Veteran 
reported that his resources included day treatment, individual 
psychotherapy, and the church.

Subsequently, in May 2007, the Veteran was afforded a VA 
examination.  During the examination, the Veteran reported that 
he had been married to his wife since 1973, and described his 
marriage as "rocky."  The Veteran reported taking medication 
for his PTSD.  The Veteran's subjective complaints included: 
getting depressed very easily, getting angry, feeling anxious and 
experiencing specific fears regarding his Vietnam War 
experiences, having trouble sleeping, having difficulty in 
experiencing and expressing his feelings, avoiding activities 
that arouse memories of trauma in the war zone, having flashbacks 
and nightmares over some of his experiences in Vietnam, thinking 
about his war experiences almost every day, finding it difficult 
to talk about his war experiences, being uneasy and uncomfortable 
in groups, finding it hard to get close to his children and 
family members, feeling guilty that he made it back when some of 
his buddies did not, and knowing that something is bothering him 
but not being able to put his finger on it.  Objective findings 
were that the Veteran continued to have frequent nightmares of 
Vietnam and combat operations.  The Veteran has also had some 
erratic behavior at home and work.  The Veteran continued to have 
numerous and frequent flashbacks caused by automobile, truck, and 
helicopter noise.  The Veteran had few friends.  The Veteran's 
behavior was characterized by avoidance of feelings, fear, and 
agitation.  The Veteran had restricted range of affect and 
numbing.  In the past year, the Veteran had been quieter, keeping 
more to himself.  The Veteran had been waking up every night, and 
often felt depressed, agitated, and angry.

The examiner found the Veteran to be pleasant and cooperative 
throughout the interview.  The Veteran's mood was anxious and 
depressed.  His affect was appropriate to the content of his 
speech.  The Veteran's speech was normal in rate and volume.  The 
Veteran was oriented x4.  Progression of the Veteran's thoughts 
was concrete.  No unusual mannerisms were noted.  The Veteran 
became extremely labile, tearful, and crying as he described his 
experiences in Vietnam.  His content of thought was appropriate.  
There was no evidence of pathological features or overt psychotic 
manifestations.  The Veteran denied any delusions, 
hallucinations, or ideas of reference.  The Veteran's levels of 
impulse control were in the moderate range.  The Veteran 
expressed some suicidal ideation in the past, but denied any plan 
or intent currently.  The Veteran became extremely anxious when 
discussing events in Vietnam.  The Veteran's memory was within 
normal limits.  He maintained appropriate eye contact.  The 
Veteran's themes included: guilt, loss of control, and self-
degradation.  His intelligence rating was normal.  The Veteran's 
insight and judgment were good.

The examiner stated that, during the past year, the Veteran's 
PTSD symptoms had worsened.  The Veteran's activities of daily 
living had been compromised.  The Veteran had recurrent and 
intrusive thoughts, flashbacks, nightmares, poor impulse control, 
avoidance of triggers and a tendency to isolate.  Events and 
reports of the current wars continued to rekindle additional 
anxiety and tension.  The Veteran became angry often.  
Difficulties in attention and concentration span were apparent.  
The Veteran thought about Vietnam every day.  The Veteran had 
difficulty making decisions and difficulty working out problems 
within his family.  The Veteran reported always being tired and 
having sleeping problems.  The Veteran's relationship with others 
was difficult and problematic.  The Veteran was seeking and 
involved in both inpatient and outpatient treatment for PTSD.  
Based on all of the information available, the examiner stated 
that, in his professional opinion, the Veteran's PTSD was primary 
at that time.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 51.

In June 2007, the Veteran was evaluated for his progress and 
stability for discharge from the PTSD Residential Rehab Program.  
Examination of the Veteran revealed that he was neatly dressed; 
his cooperation was good; his psychomotor was within normal 
limits; his eye contact was within normal limits; his speech was 
normal; his mood was "pretty good;" his affect was congruent, 
frustrated, full, able to laugh and smile; his thought process 
was linear and logical; his insight was fair; and his judgment 
was fair.  The Veteran denied suicidal and homicidal thoughts, 
and there was no evidence of auditory hallucinations or visual 
hallucinations.  The Veteran described himself as a paranoid, 
suspicious person, but not currently delusional.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 41-50.  The 
Veteran's discharge summary provides discharge diagnoses of PTSD 
(primary) and mood disorder, not otherwise specified (NOS); the 
Veteran was assigned a GAF score of 49.

In June 2007, after the Veteran's discharge from the PTSD 
Residential Rehab Program, the Veteran's treating physician wrote 
a letter stating that the Veteran's medical leave needed to be 
extended until the beginning of July 2007.

A November 2007 VA mental health note documents the Veteran's 
ongoing treatment for PTSD.  At this time, the Veteran reported 
that he continued to suffer from severe, chronic depression, 
anxiety, anger, irritability, labile mood swings, periodic 
flashbacks and nightmares, disillusionment, survivor's guilt, and 
social withdrawing resulting from his traumatic experiences while 
serving in the military.  After reviewing the medical records and 
interviewing the Veteran, the psychologist opined that the 
Veteran could no longer maintain gainful employment, nor could he 
sustain effective social relationships.  The psychologist noted 
that, unfortunately, since the Veteran could no longer work and 
was suffering from health problems, his activity levels had 
decreased and, as a result, he experienced an exacerbation of his 
PTSD symptomatology.  The psychologist found that the Veteran's 
prognosis for improvement was poor, and, therefore, his 
disability should be considered permanent.  The psychologist 
diagnosed the Veteran with PTSD, severe, chronic, and assigned a 
GAF score of 35.

The Veteran was afforded another VA examination in January 2009.  
During the examination, the Veteran reported taking anti-
depressant and anti-anxiety medication.  The Veteran reported 
that he had been married to his wife for 36 years, and described 
the relationship as "poor."  The Veteran reported having 
limited contact with sons.  The Veteran denied having any social 
relationships, and reported that he does not like to talk with 
others because of his intolerance of being around people.  He 
denied having ant leisure pursuits, and described a typical day 
as watching television and running a few errands.  The Veteran 
reported having difficulty falling asleep, and that he gets no 
more than 4 hours of sleep per night.  He reported experiencing 
panic attacks at night as he is trying to go to sleep.  The 
examiner stated that, based on the Veteran's description, the 
Veteran appeared to live a relatively isolated lifestyle.  The 
Veteran expressed the notion that one of his difficulties while 
working was his inability to concentrate.  The examiner noted 
that the Veteran's PTSD was the cause of the Veteran's 
retirement, since the Veteran had issues regarding concentration 
and isolation from people, as well as fatigue.

The examiner noted that the Veteran was clean and appropriately 
and casually dressed.  The Veteran's psychomotor activity and 
speech were found to be unremarkable.  The Veteran's attitude 
toward examiner was described as cooperative, friendly, relaxed, 
and attentive.  The Veteran's affect was constricted and flat.  
The Veteran's mood was anxious, hopeless, agitated, depressed, 
fearful, and dysphoric.  The Veteran was not able to do serial 
7's, but was able to spell a word forward and backward.  The 
Veteran was oriented to person, time, and place.  The Veteran had 
a paucity of ideas.  The Veteran denied having homicidal 
thoughts, but had suicidal ideation and obsessions, with suicidal 
thoughts occurring more often when he was idle.  The Veteran was 
paranoid and had persistent delusions.  The Veteran understood 
that he had a problem and the outcome of his behavior.  The 
Veteran had average intelligence.  The Veteran did not have 
inappropriate behavior or persistent hallucinations.  The Veteran 
interpreted proverbs appropriately.  The Veteran had 
obsessive/ritualistic behavior, in that he checks and re-checks 
windows and doors before retiring for the night, and then when he 
wakes up during the night he checks them again.  The Veteran's 
impulse control was good.  The Veteran did not have episodes of 
violence.  The Veteran was not able to maintain minimum personal 
hygiene.  In this regard, the Veteran commented that, since he 
had retired, he did not care about his appearance.  Specifically, 
he did not comb his hair on a regular basis (he was wearing a cap 
to cover his hair during the examination, and commented that that 
was the reason for the cap), and he wore tattered blue jeans.  
The Veteran had problems with activities of daily living, 
including: slight problems with grooming, severe problems with 
shopping, slight problems with bathing, slight problems with 
traveling, and moderate problems with engaging in 
sports/exercise.  The examiner noted that it appeared that the 
Veteran became relaxed in caring for his personal hygiene and 
grooming since his retirement in October 2007.  The Veteran's 
immediate and remote memory was normal, but his recent memory was 
mildly impaired.  The Veteran's PTSD symptoms included persistent 
re-experiencing of the traumatic event, persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.

The examiner diagnosed the Veteran with PTSD, and assigned a GAF 
score of 47, which included the time frame for over the past 
year.  However, the examiner found that there was a paranoid 
flavor with regard to the Veteran's presentation.  The examiner 
noted that, for example, the Veteran glanced suspiciously about 
the exam room.  The examiner found that the Veteran's PTSD 
symptoms had affected every aspect of his life, including his 
family, social, and work capacities, which left a decreased 
quality of life.  The examiner stated that the Veteran's PTSD 
symptoms would persist and possibly worsen over time, but that he 
did not believe that there would be any significant change in the 
Veteran's PTSD status in the foreseeable future.  The examiner 
stated that it appeared that the Veteran's PTSD symptoms had 
worsened since his retirement, since the Veteran no longer had 
the routine of leaving home and going to work each day.

In May 2009, the Veteran was afforded a Board hearing.  During 
the hearing, the Veteran testified that he had nightmares 2 or 3 
times per week.  With regard to rituals, the Veteran testified 
that he checks the perimeter 2 or 3 times per night.  The Veteran 
testified that his only friend was his wife, and that his 
relationship with his children was distant.  The Veteran 
testified that his regular activities included watching a lot of 
television and sitting around the house, as well as trying to 
help around the house.

A VA mental health outpatient note from November 2009 further 
documents ongoing treatment for the Veteran's PTSD.  At this 
time, the Veteran reported that his PTSD had been stable, 
although he continued to have no activities and mostly just 
watched television and stayed home.  The Veteran was described as 
casually dressed, pleasant, cooperative, friendly, and euthymic.  
The Veteran had full range of affect; he was alert and oriented 
x4.  The Veteran denied suicidal or homicidal ideation.  He had 
linear train of thought, and his judgment and insight were 
intact.  The Veteran was assessed as being stable, but very 
isolative.  A VA outpatient note from July 2010 notes that the 
Veteran reported having a rough time because of visitors, which 
upset his routine and caused more conflicts with his wife.   The 
Veteran was described as casually dressed, pleasant, cooperative, 
friendly, and euthymic.  The Veteran had full range of affect; he 
was alert and oriented x4.  The Veteran denied suicidal or 
homicidal ideation.  He had linear train of thought, and his 
judgment and insight were intact.  

In this case, the Board notes that the evidence is not entirely 
clear.  In this regard, the evidence shows that the Veteran 
exhibits symptoms listed under the criteria for a 50 percent as 
well as a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  For example, the Veteran's symptoms listed under the 
criteria for a 50 percent rating include flattened affect, panic 
attacks, and disturbances of motivation and mood, as well as some 
evidence of difficulty in understanding complex commands, and 
impairment of memory.  The Veteran's symptoms listed under the 
criteria for a 70 percent rating include: occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, thinking or mood, due to such symptoms 
as: suicidal ideation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); and inability to establish 
and maintain effective relationships.

The Board also recognizes that the Veteran has received a wide 
range of GAF scores.  The Veteran was assigned a GAF score of 51 
during his May 2007 VA examination, which is indicative of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  In addition, the Veteran was 
assigned a GAF score of 49 during his June 2007 discharge from 
the PTSD Residential Rehab Program and a GAF score of 47 during 
his January 2009 VA examination, which is indicative of serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  However, a VA treatment records documents that the 
Veteran also received a GAF score of 35 in November 2007.  This 
scores is indicative of some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).  Nevertheless, the Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of the 
appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's classification 
of the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).

Again, the evidence does not clearly paint a disability picture 
contemplated by the types of PTSD symptoms listed for the next 
higher rating of 70 percent.  However, as noted above there are 
several PTSD symptoms demonstrated, at least on occasion, which 
are consistent with the criteria for a 70 percent rating.  
Applying the doctrine of reasonable doubt and the provisions of 
38 C.F.R. § 4.7, the Board finds that the disability picture 
arguably more nearly approximates the criteria for a 70 percent 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002)

However, the Board also finds that the clear preponderance of the 
evidence is against entitlement to a rating in excess of 70 
percent at any time during the appeal period (except for the 
period already assigned a temporary total rating).  Therefore, 
staged ratings are not applicable.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

To be assigned a rating in excess of 70 percent, the Veteran must 
suffer from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of total 
occupational and social impairment so to warrant a disability 
rating of 100 percent.  Although the Veteran attempted to show 
that he exhibited some of the symptoms outlined under the 100 
percent criteria, such as: persistent delusions and problems 
performing activities of daily living, the overall objective 
medical evidence of record showed that the Veteran did not 
exhibit deficiencies in most areas outlined as samples of the 
types of symptoms which would warrant a 100 percent rating.  The 
Board notes it does not appear that the Veteran is unable to 
maintain minimal personal hygiene, although this was noted once, 
during the January 2009 VA examination.  Further, his PTSD does 
not affect his ability to function independently.  As noted in 
the medical evidence, the Veteran has been married for over 35 
years, is able to maintain his relationship with his wife and is 
able to perform basic activities of daily living, although both 
are with some difficulty or are his preference.  Moreover, the 
medical evidence does not show that the Veteran's speech was 
illogical, obscure or irrelevant.  He was always alert and 
oriented to time, place, and person.  Thus, again, the objective 
characteristics described do not meet the criteria for a 100 
percent disability rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002)

The Board ultimately finds that the Veteran's PTSD symptoms do 
not result in a disability picture which more nearly approximates 
the criteria for a rating in excess of 70 percent under 
Diagnostic Code 9411.

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In this regard, the Board 
considers the issue of entitlement to a TDIU in the remand 
section.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
9411.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating in excess of 70 percent.


ORDER

Entitlement to a 70 percent disabling rating (but no higher) is 
warranted for PTSD.  To this extent, the appeal is granted 
throughout the appeal period, subject to laws and regulations 
applicable to payment of VA monetary benefits.

	


REMAND

As noted in the introduction, the Veteran's claim for an 
increased rating includes the issue of entitlement to a TDIU.  
The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a TDIU, whether expressly raised by the Veteran or 
reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.

The Board finds that additional development is required with 
regard to the issue of entitlement to a TDIU.  Specifically, the 
AMC/RO must provide the Veteran with appropriate notice and 
formally adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

With regard to the TDIU claim, the AMC/RO 
should furnish the Veteran with appropriate 
notice under the Veterans Claims Assistance 
Act of 2000, and then develop and formally 
adjudicate the TDIU claim.  If the TDIU claim 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the TDIU claim should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


